DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 7-9, 11-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a touch substrate having the features of the claim including:	wherein in at least one intersection area of the plurality of intersection areas, two adjacent first body segments of one of the first electrodes are electrically connected through the first conductive bridge, and at least one second conductive bridge is arranged in a non-intersection area of the second electrode and in contact with a second body segment of the second electrode, and an orthographic projection of the at least one second conductive bridge on the base substrate falls within an orthographic projection of the second body segment of the second electrode on the base substrate, the at least one second conductive bridge is arranged in a same layer as the first conductive bridge, and the at least one second conductive bridge is arranged in a different layer from the second body segment of the second electrode; and/or two adjacent second body segments of one of the second electrodes are electrically connected through the second conductive bridge, and at least one first conductive bridge is arranged in a non-intersection area of the first electrode and in contact with a first body segment of the first electrode, and an orthographic projection of the at least one first conductive bridge on the base substrate falls within an orthographic projection of the first bodyFirst Named Inventor: Fan HeApplication No.: 17/309,430 -4-segment of the first electrode on the base substrate, the at least one first conductive bridge is arranged in a same layer as the second conductive bridge, and the at least one first conductive bridge is arranged in a different layer from the first body segment of the first electrode.	Independent claim 12 recites similar features and is allowable for the same reasons.  The dependent claims 2, 4, 7-9, 11-14 and 16 are allowable based on their dependency from allowable claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694